DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone interview dated 5/28/2021, applicant and examiner have acknowledged that the restriction requirement dated 5/25/2021 contained incorrect grouping of product and method claims. Correction of the claim grouping was discussed during the interview, and the correct grouping of the claims is provided below for clarification of record:
I.    Claims 1-7, drawn to an integrated vapor chamber, classified in F28D15/0233.
II.    Claims 8-18, drawn to an integrated vapor chamber manufacturing method, classified in B23P15/26.
Applicant’s election of Group I (claims 1-7) in the reply filed on 6/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2021.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPub No. 2014/0182820) in view of Wang (US PGPub No. 2010/0326630).
Regarding claim 1, Chen (Figs. 1-4)  discloses an integrated vapor chamber (1), comprising:
a casing base (main body 10), and further comprising a bottom plate (bottom plate of the main body 10), a top plate (top plate of the main body 10 adjacent the fins 101) formed above the top of the bottom plate, a side plate coupled to both sides of the bottom plate and the top plate separately (members on left and right sides that separately coupled to the top and bottom plates), and a cavity formed (sealed chamber 102) and enclosed by the bottom plate, the top plate and each side plate (the chamber is sealed by the plates);
a plurality of fins (101), formed and extending from a surface of the top plate (top side of the top plate) with its back facing the bottom plate (bottom side of the top plate faces the bottom plate);
two sealed portions (not shown front and rear plates in addition to top, bottom, left and right sides of the vapor chamber 1. The front and rear plates are inherently 
a working fluid, filled into the cavity (working fluid 1022 in cavity 102).
Chen fails to explicitly disclose a casing base formed by an evacuation method.
Wang discloses disclose a casing base (hollow casing 11) formed by an evacuation method (see paragraph 0015, the hollow casing 11 defines a vapor chamber 12 and is evacuated for facilitating evaporation of the working liquid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a casing base formed by an evacuation method in Chen as taught by Wang in order for facilitating evaporation of the working liquid.
Regarding claim 2, Chen as modified further discloses a capillary structure (1021) which is formed by a plurality of grooves (the capillary structure is grooves in embodiment Fig. 1B, paragraph 0018), each being formed with the casing base by the evacuation method (the grooves are formed with the main body 10 which is formed by evacuation as modified), and formed directly on the inner walls of the bottom plate, the top plate and each side plate (the grooves in capillary structure 1021 are directly formed on the inner walls of the bottom plate).
Regarding claim 6, Chen further discloses wherein each fin is formed with the casing base by the evacuation method (the fins 101 are formed with the top plate of the main body 10 which is formed by evacuation as modified).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPub No. 2014/0182820) in view of Wang (US PGPub No.2010/0326630) as applied to claim 1 above, and further in view of Liu (US PGPub No.2013/0233518).
Regarding claim 3, Chen (Fig. 5) fails to disclose a plurality of support columns, each being formed with the casing base by the evacuation method, and each support column being coupled between the bottom plate and the top plate and formed in the cavity.
Liu (Fig. 5) discloses a plurality of support columns (support arms 21), each being formed with the casing base, and each support column being coupled between the bottom plate and the top plate (the support arms 23 connect to top and bottom walls 10) and formed in the cavity (in a cavity defined by wall pairs 10 and 14).
As a result of the modification, a plurality of support columns (support arms 21 of Liu), each being formed with the casing base by the evacuation method (the support arms 21 are formed within the cavity in the main body 10 which is formed by evacuation as modified in claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of support columns, each being formed with the casing base by the evacuation method, and each support column being coupled between the bottom plate and the top plate and formed in the cavity in Chan as taught by Liu in order to increase compressive strength of the vapor chamber.
Regarding claim 4, Chen as modified fails to disclose a capillary structure (1021) which is a braided mesh (the capillary structure is mesh in embodiment Fig. 3, paragraph 0021. Also “braided” is interpreted as weaving strands of wires, “mesh” has a woven structure which includes a meaning of “braided” as interpreted) disposed on the 
Chen fails to disclose a metal braided mesh.
Liu further discloses a metal braided mesh (Liu discloses capiliary structure is metal mesh, see paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a metal braided mesh in Chen as taught by Liu in order to increase thermal conductivity.
Regarding claim 5, please see the rejection of claim 4 above.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPub No. 2014/0182820) in view of Wang (US PGPub No.2010/0326630) as applied to claim 1 above, and further in view of Xia (US PGPub No.2007/0261242).
Regarding claim 7, Chen fails to disclose further discloses wherein each fin is formed by a skiving method.
Xia discloses wherein each fin is formed by a skiving method (see fins 210 in Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each fin is formed by a skiving method in Chen as taught by Xia in order to manufacture the fins faster and produce fins with higher density (see paragraph 0025 of Xia).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang (US 2007/0022603) discloses a capillary structure 24 formed on the column 25, top and side plates.
Wang (US 2010/0326630) discloses support members are provided within the cavity of the vapor chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763